TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 19, 2013



                                      NO. 03-11-00523-CV


                                  David Rodriguez, Appellant

                                                 v.

                                    Terry R. Reed, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment:    IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.